O PS 8
         Case 2:19-cr-00111-WFN           ECF No. 599        filed 05/20/20     PageID.3459 Page 1 of 2
(3/15)


                              UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                            for
                                           Eastern District of Washington                 May 20, 2020
                                                                                              SEAN F. MCAVOY, CLERK




U.S.A. vs.                 Manion, Jr., Jesse Leon                     Docket No.        0980 2:19CR00111-WFN-9


                                Petition for Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Jesse Leon Manion, Jr. who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 19th day of July 2019, under the following
conditions:

Additional Condition of Release: Defendant shall complete treatment indicated by an evaluation or recommended by
Pretrial Services and shall comply with all rules of a treatment program. Defendant shall be responsible for the cost of
testing, evaluation and treatment, unless United States Probation Office should determine otherwise. The United States
Probation Office shall also determine the time and place of testing and evaluation and the scope of treatment.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Jesse Leon Manion, Jr. is considered to be in violation of his pretrial release conditions by failing to
participate in recommended substance abuse groups and individual treatment sessions at Social Treatment Opportunity
Programs (STOP) between March 17 and May 18, 2020.

On July 22, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Manion. He acknowledged
an understanding of his conditions, which included the additional condition of release.

Mr. Manion completed a substance abuse assessment on July 23, 2019, at STOP which recommended intensive outpatient
program (IOP). He completed this phase of treatment on January 14, 2020, and began attending the aftercare weekly session
on January 30, 2020.

On April 21, 2020, this officer spoke with Mr. Manion's substance abuse counselor at STOP who indicated Mr. Manion had
not attended the group sessions during the first 2 weeks of April 2020.

This officer spoke with Mr. Manion on April 28, 2020, and he agreed to follow through with the recommended substance
abuse treatment at STOP.

On May 18, 2020, Mr. Manion's substance abuse counselor at STOP confirmed Mr. Manion last attended an individual
substance abuse session on March 16, 2020. The last substance abuse group session Mr. Manion attended at STOP was on
March 17, 2020. Mr. Manion failed to attend his individual and group substance abuse treatment session at STOP between
March 17 and May 18, 2020.
PS-8
            Case 2:19-cr-00111-WFN         ECF No. 599      filed 05/20/20       PageID.3460 Page 2 of 2
Re: Manion, Jr., Jesse Leon
May 20, 2020
Page 2
           PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                                PREVIOUSLY REPORTED TO THE COURT

                                                                          I declare under the penalty of perjury that the
                                                                          foregoing is true and correct.
                                                                          Executed on:      May 20, 2020
                                                                by        s/Stephen Krous
                                                                          Stephen Krous
                                                                          U.S. Pretrial Services Officer


 THE COURT ORDERS

 [     ]     No Action
 [     ]     The Issuance of a Warrant
 [     ]     The Issuance of a Summons
 [     ]     The incorporation of the violation(s) contained in this
             petition with the other violations pending before the
             Court.
 [ ]         Defendant to appear before the Judge assigned to the case.
 [ ]         Defendant to appear before the Magistrate Judge.
 [ ]         Other


                                                                            Signature of Judicial Officer
                                                                            John T. Rodgers, Magistrate Judge

                                                                            Date 5-20-2020
